Matter of Roover (2017 NY Slip Op 07675)





Matter of Roover


2017 NY Slip Op 07675


Decided on November 2, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 2, 2017

[*1]In the Matter of MELISSA ANN ROOVER, an Attorney. 
(Attorney Registration No. 4005005)

Calendar Date: October 23, 2017

Before: McCarthy, J.P., Garry, Devine, Aarons and Pritzker, JJ.


Melissa Ann Roover, Washington, D.C., pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Melissa Ann Roover was admitted to practice by this Court in 2001 and lists a business address in Washington, D.C. with the Office of Court Administration. Roover now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Roover is presently delinquent in her New York attorney registration requirements, having failed to register for two consecutive biennial periods beginning in 2015 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Roover is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see
also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Roover must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
McCarthy, J.P., Garry, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that Melissa Ann Roover's application for permission to resign is denied.